Case 18-126315TEBSTADDSESLNKEWOG`C1YLUBUISF Page 1 of 1
FOR THE DlSTRlCT oF DELAWARE

IN RE: § CAsE No. 18~12635
DAvID's BRIDAL_ INC. §
DEBToRs(s). § cHAPTER 11

NOTlCE OF APPEARANCE AND REQUEST
FOR SERVICE ()F N()TICES AND PLEADINGS

PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of;

TARRANT COUNTY DALLAS COUNTY
secured creditor(s) in the above-referenced proceedings The undersigned hereby requests notice and copies of all motions notices1
reports, briefs, applications, adversary proceedings1 proposed orders, confirmed copies of orders, any proposed disclosure statement
or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced
proceedings and any other matter in which notice is required pursuant to l l U.S.C. Sec. | lOC)(b) and Bankruptcy Rules 2002(a) and
(b), 3017(21), and 9013 of the Federal Rules of Bankruptcy Procedure.

Copies should be maiied to the secured creditor(s) in care of the undersigned at the address set forth below.

Certif"lcate of Service

l do hereby certify that on 1 1 day of /VDijf 1414£2,3;/22018, a copy of the above and foregoing has been this date served

electronically or mailed to the parties listed below:

LESLIE CAROL HEILMAN US TRUSTEE (DELAWARE)
919 N. MARKET STREET 844 KING STREET, RM 2207
lZTH FLOOR LOCK BOX #35
WlLMINGTON, DE 19801 WlLl\/lll\lG"l`OT\l1 DE 19899-0035

LENEBARGER GOGGAN BLAIR & SAMPSON. LLP
2777 N. Stemmons Freeway

Suite 1000

DALLAS, TX 75207

Telephone: (214) 880-0089

Facsimile; (469) 221-5003

Ernail: dallas.bankruptcy@publicans.com

Elizabeth Weller
SBN: 00785514 TX

